08-4445-cv
Charles v. A Choice Nanny

                         UNITED STATES COURT OF APPEALS
                            FOR THE SECOND CIRCUIT

                                 SUMMARY ORDER
        Rulings by summary order do not have precedential effect. Citation to summary orders
filed after January 1, 2007, is permitted and is governed by this court’s Local Rule 32.1 and
Federal Rule of Appellate Procedure 32.1. In a brief or other paper in which a litigant cites a
summary order, in each paragraph in which a citation appears, at least one citation must either
be to the Federal Appendix or be accompanied by the notation: “(summary order).” A party
citing a summary order must serve a copy of that summary order together with the paper in
which the summary order is cited on any party not represented by counsel unless the summary
order is available in an electronic database which is publicly accessible without payment of fee
(such as the database available at http://www.ca2.uscourts.gov/). If no copy is served by
reason of the availability of the order on such a database, the citation must include reference
to that database and the docket number of the case in which the order was entered.

       At a stated term of the United States Court of Appeals for the Second Circuit, held at
the Daniel Patrick Moynihan United States Courthouse, 500 Pearl Street, in the City of New
York, on the 16th day of December, two thousand and nine.

PRESENT:

       JOSÉ A. CABRANES,
       BARRINGTON D. PARKER,
              Circuit Judges,
       CAROL BAGLEY AMON ,
              District Judge.*


-------------------------------------------x

INGRID JNO CHARLES,

                      Plaintiff-Appellant,

       v.                                                                  No. 08-4445-cv

DAISY CHAPLIN ,



       *
          The Honorable Carol Bagley Amon, of the United States District Court for the Eastern
District of New York, sitting by designation.

                                                 1
                               Defendant-Appellee,

A CHOICE NANNY ,

                               Defendant.**

- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x

FOR PLAINTIFF-APPELLANT:                                       INGRID JNO CHARLES, pro se, New York, NY.

FOR DEFENDANT-APPELLEE:                                        STEVEN A. ROSEN , New York, NY.

        Appeal from an August 22, 2008 judgment of the United States District Court for the Eastern
District of New York (Brian M. Cogan, Judge).

     UPON CONSIDERATION WHEREOF, IT IS HEREBY ORDERED, ADJUDGED,
AND DECREED that the judgment of the District Court is AFFIRMED.

        Plaintiff-appellant Ingrid Jno Charles, pro se, appeals from a judgment of the District Court
entered after the District Court granted summary judgment to defendant-appellee Daisy Chaplin1 on
Charles’s Title VII claims. We assume the parties’ familiarity with the underlying facts, the procedural
history of the case, and the issues raised on appeal.

        We review orders granting summary judgment de novo and focus on whether the district court
properly concluded that there was no genuine issue as to any material fact and that the moving party
was entitled to judgment as a matter of law. See Miller v. Wolpoff & Abramson, L.L.P., 321 F.3d 292, 300
(2d Cir. 2003). We resolve all ambiguities and draw all inferences in favor of the nonmovant. See
Nationwide Life Ins. Co. v. Bankers Leasing Ass’n, Inc., 182 F.3d 157, 160 (2d Cir. 1999).

        Chaplin claims that she employs fewer than fifteen employees and, as a result, is not an
“employer” covered by Title VII. See 42 U.S.C. § 2000e(b) (defining “employer” as any person
“engaged in an industry affecting commerce who has fifteen or more employees for each working day
in each of twenty or more calendar weeks in the current or preceding calendar year”). Charles has been
unable to submit evidence in opposition to that claim. Accordingly, the District Court correctly found
that no genuine issue of fact existed as to whether Chaplin was an “employer” for purposes of Title
VII, and the District Court properly granted summary judgment in Chaplin’s favor.




          **
            The Clerk of Court is directed to amend the official caption in this case to conform to the
listing of the parties above.
          1
              Defendant-appellant Daisy Chaplin was originally identified by Charles as “Daisy Prince.”
                                                     2
         We have considered Charles’s remaining arguments on appeal and find them to be without
merit.

                                          CONCLUSION

         For the foregoing reasons, the August 22, 2008 judgment of the District Court is AFFIRMED.




                                             FOR THE COURT,

                                             Catherine O’Hagan Wolfe, Clerk of Court



                                             By _______________________________




                                                  3